DETAILED ACTION
Response to Amendment
The following is in reply to the applicants’ submission (e.g. amendment, remarks, etc.) filed on October 27, 2020.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2006/0000872 to Nakagawa et al (hereinafter “Nakagawa”) in view of U.S. Publication 2014/0373346 to Okamoto et al (hereinafter “Okamoto”).
Claim 1:  Nakagawa discloses an electronic component mounting machine comprising: 
an image-capturing device (11, in Fig. 1) that captures images of a substrate [printed circuit board, PCB, not labeled in Fig. 11B) that has a land portion (e.g. 1) disposed on the substrate, a solder portion (e.g. 4) disposed on the land portion, the  substrate having a same [x-y-z] coordinate system as the land portion, and a solder paste mark (e.g. top surface of solder portion 4) having a same [x-x-z] coordinate system as the solder portion; and
a control device (10a or CPU, in Fig. 1, ¶ [0037]) configured to
determine a position of the solder paste mark with reference to the substrate (e.g. ¶ [0074]),

determine the mounting position of the electronic component with reference to the substrate when the solder paste mark cannot be read from the image due to a print defect of the solder paste mark (e.g. ¶¶ [0045], [0051], [0074], [0075]).
It is reemphasized here that the claimed “solder paste mark” is read as the top surface, or any surface, of the printed solder paste (4), or printed solder.  Nakagawa explains that a sufficient amount of the solder paste mark (portion C of the surface of 4, in Fig. 11B) is detected by the image-capturing device (11) and that an insufficient amount of the solder paste mark (portion of 4 under electrode B or part 3, in Fig. 11B) is not detected by the image-capturing device because the solder paste mark is covered by electrode (e.g. B) and part (3, ¶ [0075]).  This insufficient amount of the solder paste mark can mean no solder, or a small amount of solder, that is covered by the electrode and part and is not imaged by the camera, and is thus, considered to be a “print defect”.  Therefore, Nakagawa meets the limitations of “when the solder paste mark cannot be read from the image due to a print defect of the solder paste mark”.
Claim 3:  Nakagawa further discloses a production line in which a plurality of the electronic component mounting machines (see Fig. 2) are provided from an upstream [starting at 30] toward a downstream [toward 60, in Fig. 2] in a transport direction of the substrate;

Nakagawa discloses substantially all of the limitations of the claimed mounting machine except “a substrate mark” [as required in Claim 1].
Okamoto discloses an art-recognized equivalent electronic component mounting machine (e.g. see Figs. 1, 2) comprising:
an image-capturing device (in M2 of Fig. 1, ¶ [0038]) that captures images of a substrate (e.g. 4) that has a land portion (e.g. 5, in Fig. 4) disposed on the substrate, a solder portion (e.g. 6) disposed on the land portion, a substrate mark (e.g. 4A, 4B, in Fig. 3) having a same [x-y-z] coordinate system as the land portion (e.g. Fig. 3), and a solder paste mark (e.g. top surface of solder portion 6) having a same [x-x-z] coordinate system as the solder portion; and
a control device (e.g. 3, in Figs. 1, 2) [with instructions that are] configured to
determine a position of the solder paste mark with reference to the substrate mark (e.g. ¶¶ [0037] to [0039]),
determine a mounting position of an electronic component with respect to the substrate with reference to the position of the solder paste mark when the solder paste mark is readable from an image captured by the image-capturing device (e.g. ¶ [0040]); and 
determine the mounting position of the electronic component with reference to the substrate mark (e.g. ¶¶ [0041], [0042]).
The above features in the mounting machine of Okamoto allow for accurate mounting of the components on the substrate to prevent mounting failures associated with positioning the components in relationship to the substrate (e.g. ¶ [0003]).
The machine of Nakagawa can be modified in lieu of the teachings of Okamoto.  Such a modification would include incorporating some of the above features from the machine of Okamoto within the machine of Nakagawa.  This can include the modification of Nakagawa by: 
adding a substrate mark to the substrate; 
adding instructions to, or modifying the image-capturing device, to capture images of both the solder paste mark and the substrate mark on the substrate; and 
adding the necessary instructions to the control device such that it would be configured to allow determination of the position of the solder paste mark with reference to the substrate mark and to determine the mounting position of the electronic component with reference to the substrate mark;
all of which is taken from the teachings of Okamoto.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the machine of Nakagawa, when modified based on the teachings of Okamoto [as discussed above], would provide the benefits of accurately mounting of the components on the substrate thereby preventing mounting failures associated with positioning the components in relationship to the substrate.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Okamoto, as applied to Claims and 3 above, and further in view of U.S. Publication 2012/0062727 to Kaida et al (hereinafter “Kaida”).
Nakagawa, as modified by Okamoto, discloses the claimed electronic mounting machine as relied upon above in Claims 1 and 3.
The modified Nakagawa machine further discloses that the electronic component mounting machine at the upstream end in the transport direction includes a display device (e.g. display unit).  The modified Nakagawa machine does not mention that the display device displays inquiries of an operator whether or not skipping of a reading operation is necessary when the control device cannot read the solder paste mark from the image.
Kaida discloses an art-recognized equivalent mounting machine where a control device cannot read a solder paste mark from the image (e.g. when solder placement is defective, ¶ [0046]).  Kaida further discloses a display device (31, in Fig. 2) that displays inquires of an operator (OP, in Fig. 2) as to whether or not skipping of a reading operation is necessary by noting “OK” or not good “NG” to continue soldering (at 7) or go to repairs (at ST, ¶¶ [0070] to [0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine of Nakagawa by adding the instructions from the control device to display in the display device, inquires of an operator as to whether or not skipping of a reading operation is necessary, at taught in the manner by Kaida, to allow “print defects” to go to repairs or to allow substrates with no defects of the main fiducial mark to continue with manufacturing and soldering.

Response to Arguments
Applicant's arguments filed as part of the submission [remarks on pages 4 to 5] have been fully considered, but have not been deemed to be found as persuasive.  The applicants’ arguments are related to Kaida as applied in the last office action as a secondary reference.  Kaida was relied upon for teachings of a sub-fiducial mark (substrate mark) as it related to previous Claim 1.  However, these arguments are now moot because Kaida is not being applied as part of the above rejection of Claim 1.  This is because the scope of the claims have changed at least to the extent that they no longer even require a sub-fiducial mark and main-fiducial mark.  The teachings of a substrate mark are now relied upon above as part of the teachings of Okamoto.  

Conclusion
Applicant's amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896